UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BERNARD RIMPEL, M.D.,
Plaintiff, DECLARATION OF
NICOLLE COMEFERO
-against-
17-CV-06867 (NGG) (PK)
ADVANTAGECARE PHYSICIANS, P3C.,
Defendant.
xX

 

NICOLLE COMEFERO, declares upon personal knowledge under penalty of perjury
‘pursuant to 28 U.S.C. § 1746 as. follows:

1. J am the HR Business Partner at EmblemHealth Services, the parent company of
AdvantageCare Physicians, P.C. (‘ACPNY” or “Company”). I respectfully stibmit this
Declaration. in support of the application to this Court seeking summary judgment and the
dismissal of Plaintiff's Complaint, and specifically to provide additional information beyond
what was asked of me at my deposition.

2, ACPNY is a physician practice. that delivers comprehensive, community-based
care. in multiple facilities throughout the New York. metropolitan. aréa. In approximately
Novembei 2013, ACPNY acquited the Central Brooklyn Medical group, which operated at the
Empire Medical Center in Brooklyn, New York. ACPNY continues to operate out of that Empire
Medical Center. For the past 5 years, I have had human.resources responsibilities over ACPNY’s
medical professionals and staff in our various practice locations; including being invelved with
ail aspects of employee relations.

3. Plaintiff Bernard Rimpel began his employment with ACPNY’s predecessor’ at

the Brooklyn Empire Medical Center in October 2012, pursuant to an émployment agreement

LEGAL I30557 \1
signed by Dr. Rimpel on October 3, 2012. Although I did not interact with. Dr. Rimpel very
regularly: in the beginning, 1 did not have any issues with Dr. Rimipel when he fitst joiried the
Company:

4, T understand that Dr. Rimpel has filed this lawsuit claiming that he was terminated
because of his age at the time. I can state categorically that ACPNY does not base, and has never
based, its employment-related decisions — whether hiring or terminating — on a physician’s age.
If anything, I have often found that physicians generally are-more skilled.and more desirable to
patients when they are more expetieticed and more advanced in their career, I also understand
that Dr. Rimpel was 62 years of agé when ACPNY continued his employment at the Empire
Medical Center in.2013 upon acquiring his predecessor.

5. ACPNY is fully committed to providing equal employment opportunities for all
employees, and it has a zero tolerance. policy for discrimination on the basis of any protected
characteristic under federal, state, and city law, including an employee’s age. (A copy of the
Company’s Equal Employment Opportunity policy and the. Company’s Freedom. from
Harassment. Policy are provided with this Declaration as Exhibit A.) ACPNY also maintains a
comprehensive procedure that allows any employee to report incidents of perceived
discrimination atid.retaliation to any member of management, the Human Resources Department,
or the Vice President, Human Resources, An employee can also utilize the Company’s
Compliance Hotline to report (anonymously, if necessary) workplace conduct that the employee
believes violates any applicable laws, rules, or regulations. At no time prior to his-termination
did Dr. Rimpel ever complain about any alleged discrimination.

6. At some point in mid- to late-2014, I began to réceive complaints about Dr.

Rimpel from various staff members at the Empire Medical Center. As a result, I investigated

LEGALWI303571M
those complaints.in person and ultimately concluded that Dr, Rimpel was: exhibiting offensive
behavioral issues toward staff members, and was.also failing to follow certain office protocol
relating to relating to patient scheduling, documentation, referrals and coding/billing.

7. My interviews at the time also included speaking with Dr. Rimpel, who
acknowledged that he had been rude to.at least. one staff member and that he had violated certain
check-in procedures. Rather than terminate Dr. Rimpel’s employment at that time, he was placed
ona 60-day Performance Improvement Plan on August 10, 2015 and required to attend multiple
one-on-one Emotional Intelligence training sessions in an effort to coach him and improve his
interactions in the medical office.

8. Unfortunately, while Dr. Rimpel.did complete. his. one-on-one training sessions,
the feedback that I received from his trainer was that Dr. Rimpel was very argumentative and
resistant. In addition, I continued to receive complaints from staff members about Di. Rimpel
iiito the first half of 2016, and Di. Rimpel continued to fail to follow the-same office protocols as
before, also during that same time period into 2016. Dr. Rimpel also failed his February 2016
audit, which is a required annual audits that all physicians go through to determine whether the
physician is engaged in appropriate medical decision making, appropriate: coding/billing, and
appropriate ‘documentation. Dr. Rimpel’s failed February 2016 audit continued a downward
trend of his audit scores.

9. As-a result of the continuing complaints and deficient performance, Human
Resources decided to.terminate Dr. Rimpel’s employment. Dr. Rimpel’s employment agreement
provides that his employment could be terminated for any reason upon 60 days” notice. On
October 6, 2016, Dr. Rimpel was given written notice that his employment would be terminated

effective December 6, 2016. Plaintiff's age had absolutely nothing to do with his termination,

LEGALM 130957 1M
just as it had nothing to. do with ACPNY’s decision three years earlier’ to continue, his
employment when ACPNY acquired Dr. Rimpel’s prior employer. ACPNY has never replaced:
Dr. Rimpel’s position,

10. ] also. understand that.Dr. Rimpel has referred-to a subsequent reduction ir force
(“RIF”) that took place for ACPNY physicians the following year in 2017, That Compaily-wide
RIF was completely unrelated to the decision to terminate Dr. Rimpef’s-employment in October
2016. The purpose of that RIF was to eliminate all general surgery practices, and keep only
certain specialty practices at ACPNY's facilities.In fact, that RIF resulted in ACPNY retaining
several physicians.in their 50s and 60s, and in the termination of several physiciaits in their 30s
and 40s, Once again, a physician’s age had absolutely nothing to do with any ACPNY business-
rélated decisions..

li. Talso understand that Dr. Rimpel has referred to Dr. Brian Hall, the other of two
general surgeons (with Dr. Rimpel) at the Empire Medical Center. Dr. Hall's employment was
also terminated shortly after Dr. Rimpel’s employment ended, in 2017, and Dr, Hall was 41 ‘al
the time of his termination.

12. I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true. and correct,

Executed this 22” ‘day of May 2019 in New Yo tk, New York.
A.

   

Nicolle Comefero { '

LEGALS 13085711
